Case 2:19-cv-00248-JLB-MRM Document 149 Filed 01/25/21 Page 1 of 2 PageID 2184




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 ANTHONY MELIKHOV an
 individual; MELMAR HOLDINGS,
 LLC, an Illinois limited liability
 company; and U4G GROUP, LLC, an
 Illinois limited liability company,

              Plaintiff,

 v.                                          Case No. 2:19-cv-00248-JLB-MRM

 LADISLAV DRAB, an individual; CE
 GROUP, a foreign entity; ČESKÁ ENERGIE
 A.S., a foreign entity, and ČESKÁ
 PLYNÁRENSKÁ A.S., a foreign entity,

              Defendants.
                                        /

                                       ORDER

       The Magistrate Judge filed a Report and Recommendation (“R&R”) in this

 matter on January 19, 2021, recommending that Judgment Creditors’ motion for

 contempt against Debtor Ladislav Drab be GRANTED. (Doc. 148.) The Magistrate

 Judge has also certified facts in support of Mr. Drab’s contempt and recommended

 that this Court set a show-cause hearing. After carefully reviewing the certified

 facts in the R&R and the record in this case, the Court has determined that a show-

 cause hearing is necessary under 28 U.S.C. § 636(e)(6).

       Accordingly, it is ORDERED:

       1.     The Magistrate Judge’s R&R is ADOPTED IN PART.

       2.     The Court defers ruling on the Magistrate Judge’s recommendations

              regarding the award of sanctions until after Ladislav Drab has been
Case 2:19-cv-00248-JLB-MRM Document 149 Filed 01/25/21 Page 2 of 2 PageID 2185




            given an opportunity to show cause for his alleged failure to comply

            with this Court’s omnibus post-judgment discovery order. (Doc. 99.)

       3.   A show-cause hearing is scheduled for Wednesday, February 24,

            2021 at 1:30 PM via Zoom Video Conference. The parties will

            receive a separate Zoom invitation by email.

       4    Any written objections to the R&R will be addressed at the hearing.

       ORDERED in Fort Myers, Florida, on January 25, 2021.




                                        2
